DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 28, 50, 52 and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., US 2011/0019589 (Li hereinafter), in view of Yoon et al., US 2016/0359944 A1 (Yoon hereinafter).
Here is how the references teach the claims.
Regarding claim 28, Mochizuki discloses a method comprising:
receiving, at a user equipment via a first network, multicast or broadcast content (The mobile terminal A receives the E-MBMS data transmitted from the serving base station and the base stations in the active set for E-MBMS, and performs combining of the received data (step 8); see Mochizuki, paragraph [0054]); … and
combining, at the user equipment, the complementary content with the multicast or broadcast content to increase a quality of the multicast or broadcast content (the mobile terminal cannot achieve the reception quality the threshold X requires if it receives the E-MBMS data from one of the base stations A, B and C alone. However, the sum of the measurement quality value of the serving base station A and the measurement quality value of the base station B exceeds the thresholdX. Accordingly, the mobile terminal can achieve the reception quality the threshold X requires by receiving the E-MBMS data from the serving base station A and the E-MBMS data from the base station B with the second highest measurement quality, and by combining the two; see Mochizuki, paragraph [0056]).
Regarding claim 50, Mochizuki discloses a user equipment (FIG. 3 is a block diagram showing a configuration of the mobile terminal; see Mochizuki, paragraph [0051]) comprising:
at least one processor (series of the transmission and reception processing of the
mobile terminal is controlled by a control section 15; see Mochizuki, paragraph [0051]); and
at least one memory including computer program code (control data from a protocol processing section 6 and user data from an application section 7 are stored in a transmission data buffer section 8; see Mochizuki, paragraph [0051]);
wherein the at least one memory and the computer program code are configured, with the at least one processor (The transmission processing of the mobile terminal 3 is carried out as follows; see Mochizuki, paragraph [0051]), to cause the apparatus to:
receive, at the user equipment via a first network, multicast or broadcast content (The mobile terminal A receives the E-MBMS data transmitted from the serving base station and the base stations in the active set for E-MBMS, and performs combining of the received data (step 8); see Mochizuki, paragraph [0054]); … and
combine, at the user equipment, the complementary content with the multicast or broadcast content to increase a quality of the multicast or broadcast content (the mobile terminal cannot achieve the reception quality the threshold X requires if it receives the E-MBMS data from one of the base stations A, B and C alone. However, the sum of the measurement quality value of the serving base station A and the measurement quality value of the base station B exceeds the thresholdX. Accordingly, the mobile terminal can achieve the reception quality the threshold X requires by receiving the E-MBMS data from the serving base station A and the E-MBMS data from the base station B with the second highest measurement quality, and by combining the two; see Mochizuki, paragraph [0056]).
Regarding claims 29 and 50, Mochizuki does not explicitly disclose transmitting, from the user equipment based on a determination that a signal quality of the first network for the multicast or broadcast content fails to satisfy a threshold value, a request to receive complementary content associated with the multicast or broadcast content from a second network. In the same field of endeavor (e.g., communication system) Yoon discloses a method for providing multimedia content to various electronic devices that comprises transmitting, from the user equipment based on a determination that a signal quality of the first network for the multicast or broadcast content fails to satisfy a threshold value (when it is determined that the quality of multimedia content should be improved in operation 3609, the electronic device transmits a quality improvement request signal to a multimedia content providing node; see Yoon, paragraph [0521]. Also see paragraph [0528], “When the total amount of transmitted multimedia content is below the reference value in operation 3703, the electronic device continues to transmit multimedia content through each unicast session in operation 3701”), a request to receive complementary content associated with the multicast or broadcast content from a second network (the electronic device receives additional multimedia data through a unicast session, in response to the quality improvement request signal; see Yoon, paragraph [0522]. Also see paragraph [0523], “the electronic device detects multimedia content using the multimedia data received through the MBMS session, and the additional multimedia data received through the unicast session”);
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Yoon regarding providing multimedia content to various electronic devices into the method related to a mobile communication system for providing multimedia multicast/broadcast service to the mobile terminals of Mochizuki. The motivation to do so is to provide multimedia content may that satisfies the different quality levels of multimedia content expected by the electronic devices that have various display characteristics or various audio characteristics (see Yoon, abstract and paragraph [0008]).
Regarding claim 52, Mochizuki further discloses a wherein the complementary content is the same as the multicast or broadcast content (The active set includes the serving base station itself. Details of selecting processing of selecting the active set for E-MBMS will be described later. When the active set for E-MBMS is selected at step 3, the base station that transmits the E-MBMS data to the mobile terminal A is decided; see Mochizuki, paragraph [0054]).
Regarding claim 62, Mochizuki further discloses a wherein the request is sent toward a base station in the first network (FIG. 5 is a flowchart for explaining processing at a start of E-MBMS data communication. When a mobile terminal A uses an E-MBMS service, it transmits an E-MBMS service entry to a serving base station (step 1). The serving base station is a base station that takes charge of uplink and downlink scheduling of the mobile terminal, and that receives entry (Counting, or entry (such as Entry, Subscribe or Activation)) indicating a reception request the mobile terminal transmits for receiving the E-MBMS service (content); see Mochizuki, paragraph [0054]).


Claims 39, 42-44 and 46-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., US 2011/0019589 (Li hereinafter), in view of Siomina et al., US 2020/0059894 A1 (Siomina hereinafter).
Here is how the references teach the claims.
Regarding claim 39, Li discloses a method comprising:
transmitting, from a first network toward a user equipment based on a multicast-broadcast single-frequency network supported by the first network, multicast or broadcast content (the multiple base stations are arranged in sequence according to the numbers of User Equipments requesting for the MBMS service, and the first three base stations NB3, NB4 and NBS serving the most User Equipments requesting for the MBMS service construct a new Single Frequency Network SFN2 which includes the base stations NB3, NB4 and NBS and provides at least the MBMS service requested by the User Equipments; see Li, paragraph [0070]); … and 
modifying, by the first network based on the indication of configuration of the second network to provide the complementary content, the multicast-broadcast single-frequency network supported by the first network (by obtaining the service request sent by the User Equipment and changing the Single Frequency Network according to the service request sent by the User Equipment, the Single Frequency Network can be controlled dynamically, thereby enabling an operator to change the Single Frequency Network according to service requirements of the user (for example, a Single Frequency Network is added or removed, or base stations within the Single Frequency Network are increased or reduced); see Li, paragraph [0015]. Also see paragraph [0066], “Base stations serving User Equipments requesting for one or more types of MBMS services are determined, and if all or part of the determined base stations are independent base stations not belonging to any Single Frequency Network, a new Single Frequency Network is obtained by combining the independent base stations, and one or more of the requested MBMS services are implemented in the new Single Frequency Network”).
Li does not explicitly disclose receiving, at the first network, an indication of configuration of a second network to provide complementary content associated with the multicast or broadcast content. In the same field of endeavor (e.g., communication system) Siomina discloses a method for operating a wireless device in a wireless communication network that comprising receiving, at the first network, an indication of configuration of a second network to provide complementary content associated with the multicast or broadcast content (In some embodiments, receiving, by the network node in the wireless communication network, the indication that the wireless device has an interest in receiving multicast data comprises at least one of receiving an indicator of whether or not an adaptation is done for CA configuration and/or for multicast carriers and/or receiving information about carriers that have been deconfigured and/or deactivated; see Siomina, paragraph [0020]. Also see paragraph [0007], “Example methods, nodes, and systems are operable to perform methods of operating a wireless device in a wireless communication network. Such methods may include determining a carrier aggregation (CA) configuration for the wireless device to receive multicast data on a plurality of carriers of a dedicated mode type and/or a mixed mode type” and paragraph [0008], “In some embodiments, determining the CA configuration includes sending to another node in the wireless communication network, a wireless device capability that corresponds to the wireless device's capability to support one or CA configurations”);
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Siomina regarding operating a wireless device in a wireless communication network into the method related to dynamically controlling a Single Frequency Network and a corresponding Single Frequency Network controller of Li. The motivation to do so is to provide an efficient use of enhanced multimedia broadcast multicast services (EMBMS) with carrier aggregation techniques in a network (see Siomina, abstract and paragraph [0001]).
Regarding claim 42, Li further discloses modifying the multicast-broadcast single-frequency network supported by the first network comprises adding a base station to the multicast-broadcast single-frequency network or removing a base station from the multicast-broadcast single-frequency network (By taking the MBMS service as an example, detailed expression is provided below to illustrate how to add or remove a Single Frequency Network according to the service request sent by the User Equipment and to add the base station to or remove the base station from the existing Single Frequency Network; see Li, paragraph [0035. Also see abstract “The control method of the single-frequency network provided by this invention comprises: obtaining the service request information sent by a user terminal; changing the single-frequency network according to the service request information”).
Regarding claim 43, Li further discloses wherein modifying the multicast-broadcast single-frequency network supported by the first network comprises modifying at least one transmission parameter of at least one base station supporting the multicast-broadcast single-frequency network (The types of services requested by User Equipments served by each of base stations within a Single Frequency Network are determined according to the obtained information of services requested by the User Equipments; and one or more types of services are introduced to the Single Frequency Network if those services are currently not in the list of services provided by the Single Frequency Network; see Li, paragraph [0099]).
Regarding claim 44, Li further discloses wherein the indication of configuration of the second network to provide the complementary content comprises an indication of an addition of a base station of the second network to the multicast-broadcast single-frequency network supported by the first network or an indication of a removal of a base station of the second network to the multicast-broadcast single-frequency network supported by the first network (The base stations serving the respective User Equipments requesting for a certain type of service (which is hereinafter referred to as first service for the sake of description) are determined, and ordered in sequence according to the numbers of their served User Equipments requesting for the first service. Depending on the result of the ordering of the base stations, one or more of the base stations serving most of the User Equipments requesting for the first service are taken as new base stations to be added to a corresponding Single Frequency Network (which is hereinafter referred to as first Single Frequency Network) providing the first service; see Li, paragraphs [0087]).
Regarding claim 46, Li further discloses wherein the multicast-broadcast single-frequency network supported by the first network is modified based on a change in distribution of user equipment in a geographic region served by the first network or the second network (Since the base station NB5 can be moved to either of the Single Frequency Networks SFN1 and SFN2, in practices, the base station NB5 is moved to either of the Single Frequency Networks SFN1 and SFN2, or to the Single Frequency Network (e.g. SFN1) which is closer to the base station NB5 in the geographical position; see Li, paragraph [0079]. Also see paragraph [0089], “if there are multiple Single Frequency Networks providing the first service, the Single Frequency Network adjacent to the base station serving the User Equipment requesting for the first service, the Single Frequency Network having the highest receiving quality, or the Single Frequency Network with the most or least User Equipments receiving the first service may be selected”).
Regarding claim 47, Li further discloses further comprising:
sending, by the first network toward the second network, an indication of configuration of the first network to support the multicast-broadcast single-frequency network (Base stations are selected to construct a new Single Frequency Network according to the number of User Equipments requesting for a certain or more types of services; see Li paragraph [0069]. Also see paragraph [0099], “On the contrary, if current one or more types of services in the Single Frequency Network are not requested by the User Equipment, the one or more types of services without being requested by the User Equipment are removed from the Single Frequency Network”).
Regarding claim 48, Li further discloses further comprising: reconfiguring the second network in response to a change in a distribution of user equipment in a geographic region served by the first network or the second network (Base stations are selected to construct a new Single Frequency Network according to the number of User Equipments requesting for a certain or more types of services; see Li paragraph [0069]. Also see paragraph [0087], “The base stations serving the respective User Equipments requesting for a certain type of service (which is hereinafter referred to as first service for the sake of description) are determined, and ordered in sequence according to the numbers of their served User Equipments requesting for the first service. Depending on the result of the ordering of the base stations, one or more of the base stations serving most of the User Equipments requesting for the first service are taken as new base stations to be added to a corresponding Single Frequency Network (which is hereinafter referred to as first Single Frequency Network) providing the first service”).

Claims 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., US 2011/0019589 (Li hereinafter), in view of Siomina et al., US 2020/0059894 A1 (Siomina hereinafter), as applied to the claims above and further in view of Wang et al., US 2013/0235783 A1 (Wang hereinafter).
Here is how the references teach the claim.
Regarding claim 40 and 41, Li and Siomina disclose the method of claim 39. Li and Siomina do not explicitly disclose the following features.
Regarding claim 40, wherein the first network comprises a plurality of synchronized base stations that multicast or broadcast content concurrently over the multicast-broadcast single-frequency network, wherein the second network supports unicasting.
Regarding claim 41, wherein the first network comprises a terrestrial network, wherein the second network comprises a mobile network or a fixed network.
In the same field of endeavor (e.g., communication system) Wang discloses a wireless communication systems with evolved multimedia broadcast multicast service that comprises the following features.
Regarding claim 40, wherein the first network comprises a plurality of synchronized base stations that multicast or broadcast content concurrently over the multicast-broadcast single-frequency network (In some embodiments, at least one other cell (e.g. a second eNB 804a or 804b) located in the MBSFN concurrently transmits a second set of resource blocks to the UE 806 in a second transmission layer 810; see Wang, paragraph [0076]. Also see paragraph [0085], “The first eNB 1102 also includes a transmission module 1106 that transmits a signal 1112 including a first set of resource blocks from the first eNB during a first period of time concurrent with transmission of a signal 1114 including a second set of resource blocks from a second eNB 1116 during the first period of time”), wherein the second network supports unicasting ((Each eNB in an MBSFN area synchronously transmits the same eMBMS control information and data. Each area may support broadcast, multicast, and unicast services. A unicast service is a service intended for a specific user, e.g., a voice call; see Wang, paragraph [0057]).
Regarding claim 41, wherein the first network comprises a terrestrial network, wherein the second network comprises a mobile network or a fixed network (The LTE network architecture 100 may be referred to as an Evolved Packet System (EPS) 100. The EPS 100 may include one or more user equipment (UE) 102, an Evolved UMTS Terrestrial Radio Access Network (E-UTRAN) 104, an Evolved Packet Core (EPC) 110, a Home Subscriber Server (HSS) 120, and an Operator's Internet Protocol (IP) Services 122; see Wang, paragraph [0033]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Wang regarding a wireless communication systems with evolved multimedia broadcast multicast service into the method related to dynamically controlling a Single Frequency Network and a corresponding Single Frequency Network controller of Li and Siomina. The motivation to do so is to provide an improvement to multiple access technologies and the telecommunication standards that employ these technologies (see Wang, paragraphs [0003] and [0006]).

Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., US 2011/0019589 (Li hereinafter), in view of Siomina et al., US 2020/0059894 A1 (Siomina hereinafter), as applied to the claims above and further in view of disclosed prior art Huang et al., US 2010/0263012 A1 (Huang hereinafter).
Here is how the references teach the claim.
Regarding claim 45, Li and Siomina disclose the method of claim 39. Li and Siomina do not explicitly disclose wherein the indication of configuration of the second network to provide the complementary content comprises an indication of configuration of a base station in the second network to unicast the complementary content to the user equipment. In the same field of endeavor (e.g., communication system) Huang discloses a method for a network sending base stream of a data stream to a first network node, and sends an enhancement stream of the data stream to a second network node that comprises wherein the indication of configuration of the second network to provide the complementary content comprises an indication of configuration of a base station in the second network to unicast the complementary content to the user equipment (efficient provisioning of dedicated (e.g., unicast) and MBMS services to the user; that MBMS transmissions from several e-Node B's may be coordinated; and that MBMS may be provided on a frequency layer dedicated to MBMS as well as on a frequency layer shared with non-MBMS services. The frequency layer dedicated to MBMS is to be a set of cells dedicated to MBMS, whereas the frequency layer shared with non-MB MS services is to be a set of cells supporting both unicast and MBMS services; see Huang, paragraph [0020]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Huang regarding network sending base stream of a data stream to a first network node, and sends an enhancement stream of the data stream to a second network node into the method related to dynamically controlling a Single Frequency Network and a corresponding Single Frequency Network controller of Li and Siomina. The motivation to do so is to provide a way to efficiently use available bandwidth for multimedia transmissions (e.g., base and enhancement layers) while not overly burdening the system doing the transmitting by requiring tight synchronization across the entire multimedia transmissions (see Huang, abstract and paragraph [0021]).

Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., US 2011/0019589 (Li hereinafter), in view of Siomina et al., US 2020/0059894 A1 (Siomina hereinafter), as applied to the claims above and further in view of Wu, US 2015/0201344 A1 (Wu hereinafter).
Here is how the references teach the claim.
Regarding claim 49, Li and Siomina disclose the method of claim 48. Li and Siomina do not explicitly disclose wherein reconfiguring the second network comprises removing the second network from the multicast-broadcast single-frequency network supported by the first network and reconfiguring the second network to unicast the complementary content to the user equipment. In the same field of endeavor (e.g., communication system) Wu discloses a method for handling a multimedia broadcast multicast service for wireless communication system that comprises wherein reconfiguring the second network comprises removing the second network from the multicast-broadcast single-frequency network supported by the first network and reconfiguring the second network to unicast the complementary content to the user equipment (In several conditions, when performing an MBSFN transmission, the network may detect how many UEs are receiving the MBSFN transmission. If there are fewer number of UEs receiving the MBSFN transmission, the network may stop the MBSFN transmission and change to apply unicast transmissions to respective UEs, which allows the network to release several resources which originally used for MBSFN transmission to be used for general data transmissions. In such a condition, the MBSFN transmission is changed to a unicast transmission; see Wu, paragraph [0051]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Wu regarding handling a multimedia broadcast multicast service for wireless communication system into the method related to dynamically controlling a Single Frequency Network and a corresponding Single Frequency Network controller of Li and Siomina. The motivation to do so is to provide a method for effectively reducing cost and increasing resource efficiency (see Wu, abstract and paragraphs [0007]).

Claims 53-54 and 60-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al., US 2009/0175183 A1 (Mochizuki hereinafter), in view of Yoon et al., US 2016/0359944 A1 (Yoon hereinafter), as applied to the claims above and further in view of disclosed prior art Huang et al., US 2010/0263012 A1 (Huang hereinafter).
Here is how the references teach the claim.
Regarding claims 53-54 and 60-61, Mochizuki and Yoon disclose the user equipment of claim 50. Mochizuki and Yoon do not explicitly disclose the following features.
Regarding claim 53, wherein the complementary content is different than the multicast or broadcast content, and wherein the multicast or broadcast content includes a first portion of a set of content layers and the complementary content includes a second portion of the set of content layers.
Regarding claim 54, wherein the multicast or broadcast content comprises a base layer formed by scalable video coding of video content and the complementary content comprises at least one upper layer formed by scalable video coding of the video content.
Regarding claim 60, wherein the first network and the second network form a pseudo multicast-broadcast single-frequency network in which the user equipment receives the multicast or broadcast content from the first network via multicast or broadcast and the user equipment receives the complementary content from the second network via unicast. 
Regarding claim 61, wherein the user equipment receives the multicast or broadcast content from the first network via multicast or broadcast and receives the complementary content from the second network via unicast using a common set of radio parameters and physical resources. In the same field of endeavor (e.g., communication system) Huang discloses a method for a network sending base stream of a data stream to a first network node, and sends an enhancement stream of the data stream to a second network node that comprises the following features.
Regarding claim 53, wherein the complementary content is different than the multicast or broadcast content (The wireless network 24, 26 transmits the base flow over its MBMS cells to all UEs 28 in the service area, but transmits the enhancement flow(s) on selected cells … This split of flow transmission among different cells supports high bitrate streaming applications in a flexible and spectrum efficient way, and reduces the complexity of e-Node Bs and relieves synchronization requirements between those e-Node Bs (which are meant for transferring unicast traffic); see Huang, paragraph [0039]), and wherein the multicast or broadcast content includes a first portion of a set of content layers and the complementary content includes a second portion of the set of content layers (At block 52 the higher network node 42 sends, and at block 54 the MBMS node 32 receives the base stream but not the enhancement stream [it is noted that the base stream and one or more enhancement streams may be sent to the MBMS node 32 and transmitted on the multicast channel 38; the invention entails sending at least one enhancement stream over the unicast node 34 separate from those portions of the original signal transmitted by the MBMS node 32]; see Huang, paragraph [0068]. Also see paragraph [0041], “In accordance with an embodiment of this invention, a streaming application is coded into a base layer and an enhancement layer (streams). The base layer is transmitted over MBMS cells 32, while the enhancement layer is transmitted over selected unicast cells 34”).
Regarding claim 54, wherein the multicast or broadcast content comprises a base layer formed by scalable video coding of video content (For example, a scalable representation of video signals may consist of a base layer and multiple enhancement layers. The base layer provides a basic level of quality and can be decoded independently of the enhancement layers. On the other hand, the enhancement layers serve only to refine the base layer quality and alone are not useful; see Huang, paragraph [0016]. Also see paragraph [0015], “Rate scalability of the streaming can be elegantly achieved by scalable video codecs that provide layered embedded bit-streams that are decodable at different bitrates, with gracefully degrading quality” and paragraph [0041], “In accordance with an embodiment of this invention, a streaming application is coded into a base layer and an enhancement layer (streams). The base layer is transmitted over MBMS cells 32, while the enhancement layer is transmitted over selected unicast cells 34”) and the complementary content comprises at least one upper layer formed by scalable video coding of the video content (The processor is adapted to combine the received base stream with the received enhancement stream into a combined unitary stream; see Huang, paragraph [0031]).
Regarding claim 60, wherein the first network and the second network form a pseudo multicast-broadcast single-frequency network in which the user equipment receives the multicast or broadcast content from the first network via multicast or broadcast and the user equipment receives the complementary content from the second network via unicast (efficient provisioning of dedicated (e.g., unicast) and MBMS services to the user; that MBMS transmissions from several e-Node B's may be coordinated; and that MBMS may be provided on a frequency layer dedicated to MBMS as well as on a frequency layer shared with non-MBMS services. The frequency layer dedicated to MBMS is to be a set of cells dedicated to MBMS, whereas the frequency layer shared with non-MB MS services is to be a set of cells supporting both unicast and MBMS services; see Huang, paragraph [0020]). 
Regarding claim 61, wherein the user equipment receives the multicast or broadcast content from the first network via multicast or broadcast and receives the complementary content from the second network via unicast using a common set of radio parameters and physical resources (the base layer and one or more (preferably lower bitrate) enhancement layers may be sent in the MBMS cells 32 and the remaining enhancement layers may be sent from the e-Node Bs in the unicast cells 34. In a particularly useful embodiment, the e-Node B selects whether to schedule the enhancement layer on its cell 34 based on user demand and current usage of radio resources; see Huang, paragraph [0042]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Huang regarding network sending base stream of a data stream to a first network node, and sends an enhancement stream of the data stream to a second network node into the method related to a mobile communication system for providing multimedia multicast/broadcast service to the mobile terminals of Mochizuki and Yoon. The motivation to do so is to provide a way to efficiently use available bandwidth for multimedia transmissions (e.g., base and enhancement layers) while not overly burdening the system doing the transmitting by requiring tight synchronization across the entire multimedia transmissions (see Huang, abstract and paragraph [0021]).

Claims 55-58 and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al., US 2009/0175183 A1 (Mochizuki hereinafter), in view of Yoon et al., US 2016/0359944 A1 (Yoon hereinafter), as applied to the claims above and further in view of Wang et al., US 2013/0235783 A1 (Wang hereinafter).
Here is how the references teach the claim.
Regarding claims 55-58 and 63, Mochizuki and Yoon disclose the user equipment of claim 50. Mochizuki and Yoon do not explicitly disclose the following features.
Regarding claim 55, wherein the first network comprises a terrestrial network, wherein the second network comprises a mobile network or a fixed network.
Regarding claim 56, wherein the first network comprises a multicast-broadcast single-frequency network.
Regarding claim 57, wherein the first network comprises a plurality of synchronized base stations that multicast or broadcast content concurrently over the multicast-broadcast single-frequency network.
Regarding claim 58, wherein the second network supports unicasting.
Regarding claim 63, wherein the request is sent toward an application or content server using application layer signaling.
In the same field of endeavor (e.g., communication system) Wang discloses a wireless communication systems with evolved multimedia broadcast multicast service that comprises the following features.
Regarding claim 55, wherein the first network comprises a terrestrial network, wherein the second network comprises a mobile network or a fixed network (The LTE network architecture 100 may be referred to as an Evolved Packet System (EPS) 100. The EPS 100 may include one or more user equipment (UE) 102, an Evolved UMTS Terrestrial Radio Access Network (E-UTRAN) 104, an Evolved Packet Core (EPC) 110, a Home Subscriber Server (HSS) 120, and an Operator's Internet Protocol (IP) Services 122; see Wang, paragraph [0033]).
Regarding claim 56, wherein the first network comprises a multicast-broadcast single-frequency network (In an aspect of the disclosure, a first cell receives a configuration identifying a plurality of transmission layers in a multi-layer spatial multiplexing scheme of a Multi-Media Broadcast over a Single Frequency Network (MBSFN); see Wang, paragraph [0007]).
Regarding claim 57, wherein the first network comprises a plurality of synchronized base stations that multicast or broadcast content concurrently over the multicast-broadcast single-frequency network (In some embodiments, all eNBs 804a and 804b in the MBSFN area 814 transmit the same eMBMS control information and data stream in a synchronous manner, whereby the eNBs 804a and 804b transmit the same signal at the same time; see Wang, paragraph [0062]).
Regarding claim 58, wherein the second network supports unicasting (Each eNB in an MBSFN area synchronously transmits the same eMBMS control information and data. Each area may support broadcast, multicast, and unicast services. A unicast service is a service intended for a specific user, e.g., a voice call; see Wang, paragraph [0057]).
Regarding claim 63, wherein the request is sent toward an application or content server using application layer signaling (The method may be performed by a first cell, e.g., eNB 804a. At step 1002, the first cell receives a configuration comprising information identifying a plurality of transmission layers ( e.g., first and second transmission layers 808 and 810) in a multi-layer spatial multiplexing scheme of an MBSFN; see Wang, paragraph [0075]. Also see paragraph [0046], “Although not shown, the UE may have several upper layers above the L2 layer 508 including a network layer (e.g., IP layer) that is terminated at the PDN gateway 118 on the network side, and an application layer that is terminated at the other end of the connection (e.g., far end UE, server, etc.)”).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Wang regarding a wireless communication systems with evolved multimedia broadcast multicast service into the method related to a mobile communication system for providing multimedia multicast/broadcast service to the mobile terminals of Mochizuki and Yoon. The motivation to do so is to provide an improvement to multiple access technologies and the telecommunication standards that employ these technologies (see Wang, paragraphs [0003] and [0006]).

Claim 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al., US 2009/0175183 A1 (Mochizuki hereinafter), in view of Yoon et al., US 2016/0359944 A1 (Yoon hereinafter), as applied to the claims above and further in view of Li et al., US 2011/0019589 (Li hereinafter).
Here is how the references teach the claim.
Regarding claim 59, Mochizuki and Yoon disclose the user equipment of claim 50. Mochizuki and Yoon do not explicitly disclose wherein the first network comprises a first multicast-broadcast single-frequency network, wherein the second network comprises a second multicast-broadcast single-frequency network. In the same field of endeavor (e.g., communication system) Li discloses a method for dynamically controlling a single frequency network that comprises wherein the first network comprises a first multicast-broadcast single-frequency network, wherein the second network comprises a second multicast-broadcast single-frequency network (As shown in FIG. 3; two Single Frequency Networks are present currently, with a Single Frequency Network 1 (Referred to as SFN1 for short) including a first base station (NB1), a second base station (NB2) and a third base station (NB3), and a Single Frequency Network 2 (Referred to as SFN2 for short) including a fourth base station (NB4) and a fifth base station (NBS); see Li, paragraph [0067]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Li regarding dynamically controlling a single frequency network into the method related to a mobile communication system for providing multimedia multicast/broadcast service to the mobile terminals of Mochizuki and Yoon. The motivation to do so is to provide a method for effectively optimize wireless network resources (see Li, paragraphs [0001] and [0006]).

Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 08/29/2022. Claims 28, 39-50 and 52-63 are currently pending.

Response to Arguments
Applicant’s arguments filed in 08/29/2022, regarding claims 28, 50, 52 and 62 have been fully considered and they are found to be persuasive. Mochizuki and Yoon discloses the argued features as discussed in the office action above.
Applicant’s arguments filed in 08/29/2022, regarding claims 39, 42-44 and 46-48 have been fully considered and they are found to be persuasive. Li and Siomina discloses the argued features as discussed in the office action above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 09/14/2022